Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,108,581 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 11 recite similar steps such as: accessing a contact database associated with a user and graphic data…; identify a first set of contact records having common graphic data…; including the first set of contact records…, detect a send message…, cause user-selectable graphic icon to send a message to the contact group. The instant independent claims recites a broader limitation of removing second group of contacts.





Instant Application
Parent 11,108581 B1
1. A computing apparatus comprising:
a processor, and
a memory storing instructions that, when executed by the processor, configure the
apparatus to:

access a contact database of a sending user, the contact database comprising a
plurality of contact records, each contact record of the plurality of contact records being associated with a respective user and including respective graphic data;

identify a first set of contact records of the plurality of contact records, each contact record of the first set of contact records having common graphic data as part of the respective graphic data;











include the first set of contact records in a contact group of a messaging
application of the sending user;

detect a send message operation by a messaging application of the sending user;
and









cause presentation of a user-selectable graphic icon associated with the contact
group within the messaging application, the user-selectable graphic icon being selectable by the sending user to send a message to the contact group.
1. A method comprising: 





receiving, at a server computer from a client device, a plurality of contacts, the plurality of contacts each associated with a respective contact digital interface of plurality of contact digital interfaces; 


analyzing, by the server computer, the plurality of contact digital interfaces to identify a first set of contacts in the plurality of contacts that include a modification to each of a respective contact digital interface, the modification comprising a change to a digital expression object and the digital expression object comprising an avatar, emoji, emoticon, or image; 

generating a first group contact interface comprising the modification; 

generating a new group contact list that comprises the first set of contacts; 

associating the first group contact interface with the new group contact list; 


causing the first group contact interface to be displayed by the client device; 




analyzing, by the server computer using machine vision, the plurality of contact digital interfaces to identify a second set of contacts in the plurality of contacts, the second set of contacts do not include the modification; 

generating a second group contact interface that includes the second set of contacts; and causing the second group contact interface to be displayed by the client device, wherein a portion of the second group contact interface is overlaid over a portion of the first contact group interface.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
James et al. U.S. Patent Application Publication Number 2016/0021179 A1.  Automated group creating and recommendation for messaging services (see section [0026] and Figure 4F).
Hong U.S. Patent Application Publication Number 2017/0109013 A1.  Organizing group icon for messenger chat service (see Abstract and section [0086]).
Song et al. U.S. Patent Application Publication Number 2019/0132405 A1.  Graphical icons to identify networking groups (see section [0020]).  List of graphical icons corresponding to group messages (see section [0075] and Figure 2A).
He et al. U.S. Patent Application Publication Number 2020/0028815 A1.  Group chat interface with graphical icons (see section [0077] and see Figure 4H).
Deng et al. U.S. Patent Application Publication Number 2020/0034882 A1.  Group based messaging with group identifier (see section [0036]).
Zheng et al. U.S. Patent Application Publication Number 2015/0288632 A1.  User interface to choose icon identifier for a conversation group (see section [0043]).
  Xie et al. U.S. Patent Application Publication Number 2015/0256492 A1.  Sending group message (see section [0034]).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451